EXHIBIT 10.1

SIXTH AMENDMENT TO AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”) dated as of September 21, 2011 is entered into among AGC
FUNDING CORPORATION (the “Seller”), AMERICAN GREETINGS CORPORATION, in its
capacity as servicer (in such capacity, together with its successors and
permitted assigns in such capacity, the “Servicer”), PNC BANK, NATIONAL
ASSOCIATION (in its individual capacity, “PNC”), as purchaser agent for Market
Street Funding LLC, as Administrator for each Purchaser Group (in such capacity,
the “Administrator”) and as issuer of Letters of Credit (in such capacity,
together with its successors and permitted assigns in such capacity, the “LC
Bank”) and MARKET STREET FUNDING LLC (in its individual capacity, “Market
Street”), as a Conduit Purchaser and as a Related Committed Purchaser.

RECITALS

1. The Seller, the Servicer, the Administrator, PNC, Market Street and the LC
Bank are parties to the Amended and Restated Receivables Purchase Agreement
dated as of October 24, 2006 (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”); and

2. The parties hereto desire to amend the Agreement as set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Exhibit I to the Agreement shall have the
same meanings herein as therein defined.

2. Amendments to Agreement. The Agreement is hereby amended as follows:

(a) Section 6.6(b)(vi)(B) of the Agreement is hereby amended by inserting the
phrase “or any nationally recognized statistical rating organization”
immediately following the phrase “the rating agencies rating the Notes of the
applicable Conduit Purchaser” where such phrase appears therein.

(b) The amount specified as the “Commitment” with respect to Market Street in
its capacity as a Related Committed Purchaser and as set forth below its
Purchaser Agent’s signature to the Agreement is hereby amended and restated in
its entirety as set forth below its Purchaser Agent’s signature hereto.

(c) The amount specified as the “Commitment” for PNC Bank, National Association
in its capacity as LC Bank and as set forth below its signature in such capacity
to the Agreement is hereby amended and restated in its entirety as set forth
below its signature in such capacity hereto.



--------------------------------------------------------------------------------

(d) The definition of “Purchase Limit” set forth in Exhibit I to the Agreement
is hereby amended by deleting the amount “$80,000,000” therein and substituting
the amount “$70,000,000” therefor.

3. Representations and Warranties. Each of the Seller and the Servicer hereby
represents and warrants to each Purchaser and the Administrator as follows:

(a) Representations and Warranties. The representations and warranties of such
Person contained in Exhibit III of the Agreement are true and correct in all
material respects as of the date hereof (except to the extent that such
representations and warranties relate expressly to an earlier date, and in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Agreement, as amended hereby, are within each of its organizational powers and
have been duly authorized by all necessary organizational action on its part.
This Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws from time to time in effect affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

(c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

4. Effect of Amendment. All provisions of the Agreement, as expressly amended
and modified by this Amendment, shall remain in full force and effect. After
this Amendment becomes effective, all references in the Agreement (or in any
other Transaction Document) to “this Agreement”, “hereof”, “herein” or words of
similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.

5. Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Administrator of (i) counterparts of this Amendment executed
by each of the other parties hereto and (ii) counterparts of that certain
Purchaser Group Fee Letter, dated as of the date hereof, executed by the Seller,
the Servicer, PNC and Market Street, in each case in form and substance
satisfactory to the Administrator in its sole discretion.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument. Delivery of an executed
counterpart hereof by facsimile or by email of a .pdf copy thereof shall be
effective as delivery of an originally executed counterpart hereof.

 

2



--------------------------------------------------------------------------------

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (including for such
purpose Sections 5-1401 and 5-1402 of the general obligations law of the State
of New York).

8. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

(continued on following page)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

AGC FUNDING CORPORATION, as Seller By:   /s/ Gregory M. Steinberg

Name:

Title:

 

Gregory M. Steinberg

Vice President and Treasurer

 

AMERICAN GREETINGS CORPORATION, as Servicer By:   /s/ Gregory M. Steinberg

Name:

Title:

 

Gregory M. Steinberg

Treasurer

 

S-1



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:   /s/ William P. Falcon

Name:

Title:

 

William P. Falcon

Vice President

 

PNC BANK, NATIONAL ASSOCIATION,

as Purchaser Agent for Market Street Funding LLC

By:   /s/ William P. Falcon

Name:

Title:

 

William P. Falcon

Vice President

Commitment: $70,000,000

 

PNC BANK, NATIONAL ASSOCIATION,

as LC Bank

By:   /s/ Scott D. Beran

Name:

Title:

 

Scott D. Beran

Vice President

Commitment: $70,000,000

 

S-2



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC,

as a Conduit Purchaser and as a Related

Committed Purchaser

By:   /s/ Doris Hearn

Name:

Title:

 

Doris Hearn

Vice President

 

S-3